02-12-557-CR





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
NO. 02-12-00557-CR
 
 



Carl
  Edward Danzey
 
 
 
v.
 
 
 
The
  State of Texas


§
 
§
 
§
 
§
 
§


From the 396th District
  Court
 
of
  Tarrant County (1218702D)
 
February
  28, 2013
 
Per
  Curiam
 
(nfp)



 
JUDGMENT
          This
court has considered the record on appeal in this case and holds that the
appeal should be dismissed.  It is ordered that the appeal is dismissed for
want of jurisdiction.
 
SECOND DISTRICT COURT OF APPEALS 
 
 
 
PER CURIAM
 
 
 
 
 














COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
NO. 02-12-00557-CR
 
 



Carl Edward Danzey


 


APPELLANT




 
V.
 




The State of Texas


 


STATE



 
 
----------
FROM THE 396th
District Court OF Tarrant COUNTY
----------
MEMORANDUM
OPINION[1]
----------
          In
February 2011, Appellant Carl Edward Danzey pleaded guilty pursuant to a plea
bargain to assault–family violence with a previous conviction.  The trial court
sentenced Danzey to three years’ confinement but suspended imposition of the
sentence and placed him on community supervision for three years.  On September 26,
2012, the trial court supplemented Danzey’s conditions of community supervision
by requiring him to “serve a term of confinement and treatment in a State of
Texas Contracted Intermediate Sanction Facility for a period of not less than 45
days or more than 120 days.”  Danzey subsequently filed a notice of appeal
challenging the order supplementing his conditions of community supervision.
          On
December 3, 2012, we notified Danzey of our concern that we lack
jurisdiction over this appeal because the trial court had not entered any
appealable orders.  We informed Danzey that the appeal would be dismissed for
want of jurisdiction unless he or any party desiring to continue the appeal
filed with the court, on or before December 13, 2012, a response showing
grounds for continuing the appeal.  See Tex. R. App. P. 44.3.  We have
received no response.
          This
court does not have jurisdiction to consider an appeal from an order altering
or modifying the conditions of community supervision.  See Davis v. State,
195 S.W.3d 708, 710 (Tex. Crim. App. 2006) (“There is no legislative authority
for entertaining a direct appeal from an order modifying the conditions of
community supervision.”); Basaldua v. State, 558 S.W.2d 2, 5 (Tex. Crim.
App. 1977); Roberts v. State, No. 04-11-00514-CR, 2011 WL 2150762, at
*1–2 (Tex. App.—San Antonio May 25, 2011, pet. ref’d) (mem. op., not
designated for publication); Barba v. State, No. 07-01-0233-CR, 2001 WL
617502, at *1 (Tex. App.—Amarillo June 6, 2001, no pet.) (not designated
for publication.).  Accordingly, we dismiss this appeal for want of
jurisdiction.
 
 
PER CURIAM
 
 
PANEL: 
MEIER,
J.; LIVINGSTON, C.J.; and GABRIEL, J.
 
DO
NOT PUBLISH
Tex.
R. App. P. 47.2(b)
 
DELIVERED:  February 28,
2013




[1]See Tex. R. App. P. 47.4.